DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/31/2022 has been entered.

Claim Rejections - 35 USC § 112
§ 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claims 1-15, the recitation of “...an outdoor side expansion valve,” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter. 
In the Non-Final Office Action dated 10/28/2021 a 112(f) interpretation was given with respect to the limitation ‘an outdoor side expansion device.’ In an amendment filed 1/28/2022 Applicant amended the claim to recite “...an outdoor side expansion valve.”  However, in the Final Office Action dated 5/13/2022 it was pointed out to Applicant that this amendment was inconsistent with the disclosure because the original disclosure did not contain an “outdoor side expansion valve.”
Hence, the recitation of “...an outdoor side expansion valve,” is new matter because the limitation is not described in the original disclosure and thus does not reasonably demonstrate that the Application had full possession of the recited limitation.  
Therefore, the claims fail the written description requirement and is rejected under U.S.C. 112(a0 or pre-AIA  35 U.S.C. 112, first paragraph. See MPEP 608.04. 





Regarding Claim 1, the recitation of “...a relay device temperature detecting sensor,” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter. 
In the Non-Final Office Action dated 10/28/2021 a 112(f) interpretation was given with respect to the limitation ‘a relay device temperature detecting unit.’ In an amendment filed 1/28/2022 Applicant amended the claim to recite “...a relay device temperature detecting sensor.”  However, in the Final Office Action dated 5/13/2022 it was pointed out to Applicant that this amendment was inconsistent with the disclosure because the original disclosure did not contain an “a relay device temperature detecting sensor.”
Hence, the recitation of “...a relay device temperature detecting sensor,” is new matter because the limitation is not described in the original disclosure and thus does not reasonably demonstrate that the Application had full possession of the recited limitation.  
Therefore, the claims fail the written description requirement and is rejected under U.S.C. 112(a0 or pre-AIA  35 U.S.C. 112, first paragraph. See MPEP 608.04.

Regarding Claim 2, the recitation of an “...indoor unit temperature detecting sensor,” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter. 
In the Non-Final Office Action dated 10/28/2021 a 112(f) interpretation was given with respect to the limitation ‘indoor unit temperature detecting unit.’ In an amendment filed 1/28/2022 Applicant amended the claim to recite “...indoor unit temperature detecting sensor.”  However, in the Final Office Action dated 5/13/2022 it was pointed out to Applicant that this amendment was inconsistent with the disclosure because the original disclosure did not contain a “indoor unit temperature detecting sensor.”
Hence, the recitation of “...a relay device temperature detecting sensor,” is new matter because the limitation is not described in the original disclosure and thus does not reasonably demonstrate that the Application had full possession of the recited limitation.  
Therefore, the claims fail the written description requirement and is rejected under U.S.C. 112(a0 or pre-AIA  35 U.S.C. 112, first paragraph. See MPEP 608.04.
	
§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1-15, the recitation of “...an outdoor side expansion valve,” renders the claim indefinite because the use of the limitation “an outdoor side expansion valve” creates a conflict and/or inconsistency with the disclosure.  In particular, the limitation “outdoor side expansion valve” is inconsistent in light of the specification which discloses no such device but instead shows “outdoor side expansion device.”  
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  See MPEP 2173.03

Regarding Claim 1, the recitation of “...relay device temperature detecting sensor,” renders the claim indefinite because the use of the limitation “a relay device temperature detecting sensor” creates a conflict and/or inconsistency with the disclosure.  In particular, the limitation “relay device temperature detecting sensor” is inconsistent in light of the specification which discloses no such device but instead discloses a “relay device temperature detecting unit.”   
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  See MPEP 2173.03

Regarding Claim 2, the recitation of “...indoor temperature detecting sensor,” renders the claim indefinite because the use of the limitation “indoor temperature detecting sensor” creates a conflict and/or inconsistency with the disclosure.  In particular, the limitation “indoor temperature detecting sensor” is inconsistent in light of the specification which discloses no such device but instead discloses a “indoor temperature detecting unit.”   
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  See MPEP 2173.03



Regarding Claim 1, the recitation of “...during the heating main operation, the controller sets an opening degree change amount of each of the outdoor side expansion valves based on a discharge superheat degree of the compressor of each heat source apparatus, 
and increases or decreases a sum of opening degrees of the outdoor side expansion valves of the plurality of heat source apparatuses by changing opening degrees of the outdoor expansion valves while maintaining a ratio between opening degree change amounts of the outdoor side expansion valves in response to the temperature detected by the relay device temperature detecting sensor,” renders the claim indefinite.  
For example, the limitation “...during the heating main operation, the controller sets an opening degree change amount of each of the outdoor side expansion valves based on a discharge superheat degree of the compressor of each heat source apparatus,” is not consistent with the disclosure.  In at least 0050-0060 it is disclosed that the “opening degree” of the outdoor expansion valves are set with respect to superheat...and not an “opening degree change amount” of each outdoor expansion valve.  Additionally, “the heating main operation” creates an antecedent basis issue.  Please amend for clarity.
In particular, notwithstanding permissible instances of functional claiming, the claim fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim.  The claim appears to recite a result achieved by the invention without reciting the steps and/or structure that accomplish the result.  Thus, all means, methods or steps of achieving the result may be encompassed by the claim.  One of ordinary skill in the art would not know from the claim terms what structure or steps are encompassed by the claim.
For example, it is disclosed that the opening degree ratio of outdoor side expansion valves are dependent upon a measured superheat.  However, the structure to determine superheat is not claimed.  Thus, the structure required to perform the function is not recited.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - during a heating main operation, the controller sets an opening degree 
and increases or decreases a sum of opening degrees of the outdoor side expansion valves of the plurality of heat source apparatuses by changing opening degrees of the outdoor expansion valves while maintaining a ratio between opening degree change amounts of the outdoor side expansion valves in response to the temperature detected by the relay device temperature detecting sensor - - for clarity.

Regarding Claim 2, the recitation of “...the controller sets an opening degree change amount of each of the outdoor side expansion valves based on a discharge superheat degree of the compressor of each heat source apparatus, and increases or decreases a sum of opening degrees of the outdoor expansion valves of the plurality of heat source apparatuses by changing opening degrees of the outdoor expansion valves while maintaining a ratio between the opening degree change amounts of the outdoor side expansion valves in response to a temperature detected by the indoor unit temperature detecting sensor during a heating main operation in which one or more of the plurality of indoor units perform the cooling operation, whereas the remaining indoor units perform heating operation,” renders the claim indefinite.  
For example, the limitation “...during the heating main operation, the controller sets an opening degree change amount of each of the outdoor side expansion valves based on a discharge superheat degree of the compressor of each heat source apparatus,” is not consistent with the disclosure.  In at least 0050-0060 it is disclosed that the “opening degree” of the outdoor expansion valves are set with respect to superheat...and not an “opening degree change amount” of each outdoor expansion valve.  Please amend for clarity.
In particular, notwithstanding permissible instances of functional claiming, the claim fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim.  The claim appears to recite a result achieved by the invention without reciting the steps and/or structure that accomplish the result.  Thus, all means, methods or steps of achieving the result may be encompassed by the claim.  One of ordinary skill in the art would not know from the claim terms what structure or steps are encompassed by the claim.
For example, it is disclosed that the opening degree ratio of outdoor side expansion valves are dependent upon a measured superheat.  However, the structure to determine superheat is not claimed.  Thus, the structure required to perform the function is not recited.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - the controller sets an opening degree degree change amounts of the outdoor side expansion valves in response to a temperature detected by the indoor unit temperature detecting sensor during a heating main operation in which one or more of the plurality of indoor units perform the cooling operation, whereas the remaining indoor units perform heating operation - - for clarity.

Regarding Claims 3 and 10, the recitation of “...wherein the controller determines a correction coefficient based on a ratio between a sum of the opening degrees prior to change of the outdoor side expansion valves of the heat source apparatuses and a sum of values obtained by adding each of the opening degree change amounts to the respective opening degree prior to change, and 
the controller changes the opening degree of each of the outdoor side expansion valves by a value obtained by multiplying the corresponding one of the opening degree change amounts by the correction coefficient,” renders the claim indefinite.
For example, the claim appears to recite a result achieved by the invention without reciting the steps and/or structure that accomplish the result.  Thus, all means, methods or steps of achieving the result may be encompassed by the claim.  One of ordinary skill in the art would not know from the claim terms what structure or steps are encompassed by the claim.    
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 4 and 11, the recitation of “...wherein the controller sets an opening degree change amount of each of the outdoor side  expansion valves based on a suction superheat degree of the compressor of each heat source apparatus, the controller determines a correction coefficient based on a ratio between a sum of the opening degrees prior to change of the outdoor side expansion valves of the heat source apparatuses and a sum of values obtained by adding each of the opening degree change amounts to the respective opening degree prior to change, and the controller changes the opening degree of each of the outdoor side expansion valves by a value obtained by multiplying the corresponding one of the opening degree change amounts by the correction coefficient,” renders the claim indefinite.
For example, the claim recites using a superheat value, however the claim fails to disclose the particular structure, materials or steps that accomplish the function or achieve the result of determining superheat.  Thus, all means or methods of resolving the problem may be encompassed by the claim.  Thus, the claim is ambiguous with respect to suction superheat determination.
Additionally, the recitation of “...wherein the controller sets an opening degree change amount of each of the outdoor side expansion valves based on a suction superheat degree of the compressor of each heat source apparatus,” is not consistent with the disclosure.  In at least 0050-0060 it is disclosed that the “opening degree” of the outdoor expansion valves are set with respect to superheat...and not an “opening degree change amount” of each outdoor expansion valve.  Please amend for clarity.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein the controller sets an opening degree 

Regarding Claims 5 and 12, in Claim 5 the recitation of “...when the temperature is lower than a target value, while a sum (LEV2a + LEV2b) of the values obtained by adding each of the opening degree change amounts to the respective opening degree prior to change of the first and second outdoor side expansion valves of the heat source apparatuses is larger than a sum (LEV2a* + LEV2b*) of the opening degrees prior to change of the first and second outdoor side expansion valves of the heat source apparatuses,” and 
in Claim 12, the recitation of “... when the temperature is lower than a target value, while a sum (LEV2a + LEV2b) of the values obtained by adding each of the opening degree change amounts to the respective opening degree prior to change of the first and second outdoor side expansion valves of the heat source apparatuses is larger than a sum (LEV2a* + LEV2b*) of the opening degrees prior to change of the first and second outdoor side expansion valves of the heat source apparatuses,” render the claims unclear because in both claims in line 10 it is unclear what temperature is being used to make the subsequent determinations.
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 6 and 13, in Claim 6 the recitation of “...when the temperature is higher than a target value, while a sum (LEV2a + LEV2b) of the values obtained by adding each of the opening degree change amounts to the respective opening degree prior to change of the first and second outdoor side expansion valves of the heat source apparatuses is smaller than a sum (LEV2a* + LEV2b*) of the opening degrees prior to change of the first and second outdoor side expansion valves of the heat source apparatuses,” and 
in Claim 13, the recitation of “... when the temperature is higher than a target value, while a sum (LEV2a + LEV2b) of the values obtained by adding each of the opening degree change amounts to the respective opening degree prior to change of the first and second outdoor side expansion valves is smaller than a sum (LEV2a* + LEV2b*) of the opening degrees prior to change of the first and second outdoor side expansion valves of the heat source apparatuses,” renders the claim unclear because in both claims in line 10 it is unclear what temperature is being used to make the subsequent determinations.
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 7, the recitation of “...wherein the controller changes the opening degree of each of the outdoor side expansion devices based on the temperature of one of the relay devices positioned closest to the heat source apparatuses,” renders the claim indefinite.  
In particular, notwithstanding permissible instances of functional claiming, the claim fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim.  The claim appears to recite a result achieved by the invention without reciting the steps that accomplish the result i.e. how does the controller make the recited determination of which relay unit is the closest? Thus, all means, methods or steps of achieving the result may be encompassed by the claim.  One of ordinary skill in the art would not know from the claim terms what structure or steps are encompassed by the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 8 and 14, in Claim 8 the recitation of “...when the temperature is lower than a target value, while a sum (LEV2a + LEV2b) of the values obtained by adding each of the opening degree change amounts to the respective opening degree prior to change of the first and second outdoor side expansion valves of the heat source apparatuses is larger than a sum (LEV2a* + LEV2b*) of the opening degrees prior to change of the first and second outdoor side expansion valves of the heat source apparatuses,” and 
in Claim 14, the recitation of “... when the temperature is lower than a target value, while a sum (LEV2a + LEV2b) of the values obtained by adding each of the opening degree change amounts to a respective opening degree prior to change of the first and second outdoor side expansion valves the heat source apparatuses is larger than a sum (LEV2a* + LEV2b*) of opening degrees prior to change of the first and second outdoor side expansion valves of the heat source apparatuses,” renders the claim unclear because in both claims in line 10 it is unclear what temperature is being used to make the subsequent determinations.
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 9 and 15, in Claim 9 the recitation of “...when the temperature is higher than a target value, while a sum (LEV2a + LEV2b) of the values obtained by adding each of the opening degree change amounts to the respective opening degree prior to change of the first and second outdoor side expansion valves of the heat source apparatuses is smaller than a sum (LEV2a* + LEV2b*) of the opening degrees prior to change of the first and second outdoor side expansion valves of the heat source apparatuses,” and 
in Claim 15, the recitation of “... when the temperature is higher than a target value, while a sum (LEV2a + LEV2b) of the values obtained by adding each of the opening degree change amounts to a respective opening degree prior to change of the first and second outdoor side expansion valves is smaller than a sum (LEV2a* + LEV2b*) of the opening degrees prior to change of the first and second outdoor side expansion valves of the heat source apparatuses,” renders the claim unclear because in both claims in line 10 it is unclear what temperature is being used to make the subsequent determinations.
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawagoe et al. (US2017/0082334) view of Tanaka et al. (US2015/0316284).

Regarding Claim 1, Kawagoe teaches an air-conditioning apparatus comprising: a plurality of heat source apparatuses [110; 0019] each including a compressor [111], an outdoor side expansion valve [125], a heat source side heat exchanger [113], and an accumulator [115; fig 1]; 
a plurality of indoor units [310] each including an indoor heat exchanger [312] and each configured to perform one of cooling and heating operations [0019; 0034; 0038; fig 1]; 
a relay device [210] connected to the heat source apparatuses by a high-pressure pipe [3] and a low-pressure pipe [6] and configured to distribute refrigerant flowing therein from the heat source apparatuses to the plurality of indoor units [0020; fig 1]; and
a controller [400] configured to control operations of the heat source apparatuses [0042], 
wherein the relay device includes a gas-liquid separator [211] configured to separate the refrigerant flowing from the high-pressure pipe into gas refrigerant in a gas state and liquid refrigerant in a liquid state [0033]; 
a gas pipe [8b] configured to supply the gas refrigerant exiting the gas-liquid separator to the indoor units performing the heating operation from among the plurality of indoor units during a heating main operation in which one or more of the plurality of indoor units perform cooling operation, whereas remaining indoor units perform heating operation [0085]; 
a liquid pipe [7b] configured to supply the liquid refrigerant flowing from the gas- liquid separator to the one or more indoor units performing the cooling operation from among the plurality of indoor units during the heating main operation [0075]; 
a bypass pipe [pipe containing valve 213] branching off from the liquid pipe and connected to the low-pressure pipe [0036]; 
a bypass flow control valve [213] configured to regulate a flow volume of the refrigerant flowing through the bypass pipe [0036]; and during a heating main operation, the controller sets an opening degree of each of the outdoor side expansion valves [125] based on a discharge superheat degree of the compressor of each heat source apparatus [0096].
Kawagoe does not teach a relay device temperature detecting sensor configured to detect a temperature of the refrigerant flowing through the bypass pipe;
and during a heating main operation, the controller increases or decreases a sum of opening degrees of the outdoor side expansion valves of the plurality of heat source apparatuses by changing opening degrees of the outdoor expansion valves while maintaining a ratio between opening degree change amounts of the outdoor side expansion valves based on in response to the temperature detected by the relay device temperature detecting sensor.
However, Tanaka teaches an air conditioning apparatus [fig. 1] having a relay device temperature detecting sensor [352] configured to detect a temperature of the refrigerant flowing through a bypass pipe [0060];
wherein during a heating main operation, a controller [400] increases or decreases an opening degree of an outdoor expansion device [135] of a heat source apparatus [100] by changing the opening degrees of the outdoor expansion valve in response to a temperature detected by a relay device temperature detecting unit [352; 0100-0102; see also MPEP 2144.04 VIB; where a person skilled in the art at the time of the invention would recognize the advantages of controlling the outdoor expansion device of both heat source apparatuses.  In turn it would have been obvious to modify the system of Kawagoe to incorporate the teaches of Tanaka to control the outdoor expansion device of both heat source apparatuses.  Furthermore, it has been held that duplication of working parts of a device involve only routine skill in the art].  Tanaka teaches that it is known in the field of endeavor of refrigeration that this arrangement advantageously prevents the indoor unit performing cooling from becoming frozen [0105].
 Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kawagoe to have a relay device temperature detecting sensor configured to detect a temperature of the refrigerant flowing through the bypass pipe;
and during a heating main operation, the controller increases or decreases a sum of opening degrees of the outdoor side expansion valves of the plurality of heat source apparatuses by changing opening degrees of the outdoor expansion valves while maintaining a ratio between opening degree change amounts of the outdoor side expansion valves based on in response to the temperature detected by the relay device temperature detecting sensor in view of the teachings of Tanaka in order to prevent the indoor unit performing cooling from becoming frozen.
For clarity, the limitation “...while maintaining a ratio between opening degree change amounts of the outdoor side expansion valves based on in response to the temperature detected by the relay device temperature detecting sensor,” has not been given patentable weight because the recited functional steps of the claim are taught by the prior art references and the recited limitation is inherent to the functional steps.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koge et al. (US2016/0245540) Kawagoe et al. (US2017/0082334) in view of Okano et al. (US2015/0176879).

Regarding Claim 2, Koge teaches an air-conditioning apparatus [fig 1] comprising: a plurality of heat source apparatuses [A; 0022] each including a compressor [101], an outdoor side expansion valve [122], a heat source side heat exchanger [103], and an accumulator [104]; 
a plurality of indoor units [C, D] each including an indoor heat exchanger [105] and an indoor side expansion valve [109] and each configured to perform one of cooling and heating operations [0025; 0055; 0058; fig 1]; 
a relay device [B] connected to the heat source apparatuses by a high-pressure pipe [106] and a low-pressure pipe [107] and configured to distribute refrigerant flowing therein from the heat source apparatuses to the plurality of indoor units [0021]; and 
a controller [141] configured to control operations of the heat source apparatuses [0039], wherein each of the indoor units includes an indoor unit temperature detecting unit [133] provided between the indoor heat exchanger and the indoor side expansion device [0055].
Koge does not teach where the controller sets an opening degree of each of the outdoor side expansion valves based on a discharge superheat degree of the compressor of each heat source apparatus;
increases or decreases a sum of opening degrees of the outdoor expansion devices of the plurality of heat source apparatuses by changing opening degrees of the outdoor expansion valves while maintaining a ratio between the opening degree change amounts of the outdoor side expansion devices in response to a temperature detected by the indoor unit temperature detecting unit during a heating main operation in which one or more of the plurality of indoor units perform the cooling operation, whereas the remaining indoor units perform heating operation.
However, Kawagoe teaches an air-conditioning apparatus [fig 1] having where 
a controller [400] sets an opening degree of each of the outdoor side expansion valves [125] based on a discharge superheat degree of the compressor of each heat source apparatus [0096]. Kawagoe teaches that it is known in the field of endeavor of refrigeration that this arrangement provides an air-conditioning apparatus capable of suppressing imbalance between the amounts of refrigerant even when heat source units are installed in a vertical direction at different heights [0009].
 Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Koge to  have where the controller sets an opening degree of each of the outdoor side expansion valves based on a discharge superheat degree of the compressor of each heat source apparatus in view of the teachings of Kawagoe in order to suppress imbalance between the amounts of refrigerant even when heat source units are installed in a vertical direction at different heights.
Lastly, Okano teaches an air conditioning apparatus [fig. 1] where a controller [8] increases or decreases a sum of opening degree of an outdoor expansion valve [6] of a heat source apparatus [100] by changing opening degree of the outdoor expansion valve based on a temperature detected by an indoor unit temperature detecting sensor [24] during a heating main operation in which one or more of a plurality of indoor units perform the cooling operation, whereas the remaining indoor units perform heating operation [0062; 0063; fig 3; see also MPEP 2144.04 VIB; where a person skilled in the art at the time of the invention would recognize the advantages of controlling the outdoor expansion device of both heat source apparatuses.  In turn it would have been obvious to modify the system of Koge to incorporate the teaches of Okano to control the outdoor expansion device of both heat source apparatuses.  Furthermore, it has been held that duplication of working parts of a device involve only routine skill in the art].  Okano teaches that it is known in the field of endeavor of refrigeration that this arrangement advantageously prevents the indoor unit performing cooling from becoming frozen [0062].
 Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Koge to  have increases or decreases a sum of opening degrees of the outdoor expansion devices of the plurality of heat source apparatuses by changing opening degrees of the outdoor expansion valves while maintaining a ratio between the opening degree change amounts of the outdoor side expansion devices in response to a temperature detected by the indoor unit temperature detecting unit during a heating main operation in which one or more of the plurality of indoor units perform the cooling operation, whereas the remaining indoor units perform heating operation in view of the teachings of Okano in order to prevent the indoor unit performing cooling from becoming frozen.
The recitation of " while maintaining a ratio between the opening degree change amounts of the outdoor side expansion devices " recited in the claim has been not been given patentable weight because the limitation is inherent when the recited function is performed by the prior art references.

Regarding Claims 3 and 10, the absence of an art-based rejection is not an indication of allowable subject matter, but rather, an indication of the indefiniteness of the claims.  Claims are given broadest reasonable interpretations consistent with the specification.  However, it is important not to import into a claim limitation that are not part of the claim. 
See also MPEP 2143.03 where all claim limitations must be considered but an examiner should not simply speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation.

Regarding Claims 4 and 11, the absence of an art-based rejection is not an indication of allowable subject matter, but rather, an indication of the indefiniteness of the claims. Claims are given broadest reasonable interpretations consistent with the specification.  However, it is important not to import into a claim limitation that are not part of the claim. 
See also MPEP 2143.03 where all claim limitations must be considered but an examiner should not simply speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation.

Allowable Subject Matter

Claims 5-9 and 12-15 are cited for containing allowable subject matter.
Claims 5-9 and 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if applicable to include all of the limitations of the base claim and any intervening claims.

All issues submitted with the filing of the RCE have been considered in this Office Action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763